Barrett, J.
This order should be affirmed upon the authority of Smith v. Laird, 44 Hun, 530, and Wise v. Gessner, 47 Hun, 306. I desire, however, as I did not take part in these decisions, to express my full concurrence in the views therein expressed. The previous authorities are there sufficiently analyzed; and I find no general term case later than Wise v. Gessner taking a *615different view of the question under consideration, save Robostelli v. Noxon, 5 N. Y. Supp. 315. The latter case was decided by the general term of the second department, and that court (Mr. Justice Pratt delivering the principal opinion) declined to follow Smith v. Laird, holding that “a demurrer is one form of answer, ” and that there is nothing in section 542 of the Code which “implies that a demurrer cannot be regarded as an answer so long as it remains in the case.” The conclusion which follows this postulate is entirely logical, for if a demurrer is an answer, it can undoubtedly be amended, as an answer, once, of course, within 20 days after its service. But I apprehend that a demurrer is not an answer in any legal sense. Section 487 of the Code provides that the only pleading on the part of the defendant is either a demurrer or an answer. The defendant is nowhere permitted, as Mr. Justice Pratt suggests, to answer the complaint “by saying that it is not valid as a matter of law.” The answer is as clearly and precisely defined as the demurrer. Code, § 500. The fallacy of this postulate becomes apparent when the converse is presented. If, for example, the defendant was thus entitled to answer, where a demurrer was interposed within the previous 20 days, he would equally be entitled to demur where an answer had been interposed within the like period. To sustain the latter position, under the reasoning of Robostelli v. Noxon, it would be necessary to hold that an answer is one form of demurrer, and that there is nothing in section 542 which implies that an answer cannot be regarded as a demurrer so long as it remains in the case. Mr. Justice Pratt also observes that his “construction is sustained by a long line of cases,” four of which he cites, namely, Betts v. Krindell, 13 Civ. Proc. R. 157; Frank v. Bush, 2 Civ. Proc. R. 250; Cooper v. Jones, 4 Sandf. 699; White v. Mayor, 5 Abb. Pr. 322. The first two are special term decisions of the city court. Betts v. Krindell was decided upon the authority, in part, of Frank v. Bush, which was preferred to Smith v. Laird. The other two cases seem to have no pertinence whatever to the question under consideration, and I confess my entire inability to follow Mr. Justice Pratt’s observation that “in the case of Cooper v. Jones the precise point was decided by six judges.”
I'have read the report of Cooper v. Jones with extreme care, and I find that the only question there presented was whether, after a demurrer to an answer, the defendant may serve an amended answer of course, within 20 days. The court held that such an amended answer might be so served, a proposition which admits of no doubt, but which is irrelevant to the precise question under discussion. It would have been quite different if the court had held that, after a demurrer to an answer, the plaintiff might serve a reply of course, within 20 days. The case of White v. Mayor is equally inapplicable. The only question there was whether the plaintiff could amend his complaint more than once, as of course. It is quite clear, therefore, that the learned court, in its refusal to follow Smith v. Laird, was not fortified by the authorities cited any more than it was by the formula that “a demurrer is one form of answer. ” Looking at the question upon principle, it seems to us a somewhat whimsical misapplication of language to speak of amending a demurrer by an answer or of amending an answer by a demurrer. One can be substituted for the other, but cannot be amended into the other. When an issue, whether of fact or law, is once raised, it must, as such, be disposed of. If you have demurred, you may amend your demurrer once. If you have answered, you may amend your answer once. But you cannot, by amendment, change the legal status of the issue. In other words, you cannot, by amendment, turn an issue of law into an issue of fact, or an issue of fact into an issue of law. That can only be done by withdrawing the one pleading and substituting the other. And this is the ordinary and well-established practice. Bor instance, when a demurrer to a complaint is overruled, after argument, the court usually gives the defendant leave, not to amend, but to with*616draw, his demurrer, and answer over. But when the demurrer is sustained, the plaintiff is given leave to amend his complaint. Again, if the demurrer to a counter-claim in an answer is overruled, the plaintiff is given leave, not to amend, but to withdraw, his demurrer, and reply. If, however, the demurrer is sustained, the defendant has leave to amend. The object of the statute, liberally permitting amendments of course, within 20 days, is to enable parties to correct mistakes in their pleadings, and even to add to or otherwise perfect them. But they must do this upon the legal lines adopted. If they demur, they may thus perfect their case on the issue of law. If they answer, they may do likewise with regard to the issue of fact. If, however, they desire to abandon the legal issue in its fundamental character, and thus necessarily to withdraw their pleading and substitute in its place an equally well-defined pleading of an inherently different character, they must appeal to judicial discretion. I see no reason, therefore, for deviating from the well-considered cases of Smith v. Laird and Wise v. Gessner, and the order should accordingly be confirmed, with costs.